Order filed July 13, 2021




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00516-CV
                                   ____________

  ANTONIO RUIZ, MARTHA RUIZ, AND ALL OCCUPANTS OF 11207
      BAYOU PLACE LANE, HOUSTON, TEXAS, 77099, Appellants

                                         V.

                        INVUM THREE, LLC, Appellee


              On Appeal from the Count Civil Court at Law No. 2
                           Harris County, Texas
                       Trial Court Cause No. 1134013

                                     ORDER

      On June 29, 2021, this Court abated this appeal for appellants to file an

amended notice of appeal listing the name of each appellant. On July 1, 2021,

appellants filed an amended notice of appeal listing appellants as: Antonio Ruiz;

Martha Ruiz; and all occupants of 11207 Bayou Place Lane, Houston, Texas

77099. On July 1, 2021, appellants filed a motion to reinstate the appeal.
      Appellants’ amended notice of appeal corrects the omissions and the defect

in their original notice of appeal which we noted in our June 29 abatement order.

Appellants’ motion to reinstate the appeal is GRANTED, and the appeal is

reinstated in this court’s docket.



                                       PER CURIAM

Panel Consists of Justices Spain, Hassan, and Poissant.